UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, July Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 18 King Street East, Suite 1210, Toronto, Ontario, Canada M5C 1C4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 News Release, dated July 29, 2009. Document 1 For Immediate Release July 29, 2009 RM: 4 – 09 Crystallex Reports Q2 2009 Financial Results TORONTO, ONTARIO, July 29, 2009 – Crystallex International Corporation (TSX: KRY) (NYSE Amex: KRY) today reported its financial results for the quarter ended June 30, 2009. The Company prepares its consolidated financial statements in U.S. dollars and in accordance with Canadian Generally Accepted Accounting Principles. The consolidated financial statements along with management’s discussion and analysis will be available for viewing on the Crystallex International Corporation website at www.crystallex.com. The Documents have been filed with SEDAR (www.sedar.com). Overview Crystallex is a Canadian based mining company engaged in the development of gold properties in Venezuela. Its common shares (symbol: KRY) are traded on both the Toronto Stock Exchange and the NYSE Amex Exchange. Las Cristinas · The Company’s principal asset is its interest in the Las Cristinas gold project located in Bolivar State, Venezuela.The Company’s interests in the Las Cristinas concessions are derived from a Mine Operating Contract (the “MOC”) with the Corporacion Venezolana de Guayana (the “CVG”) which grants Crystallex exclusive rights to develop and mine the gold deposits on the Las Cristinas property. · The Company has not received a response from the Minister of Environment and Natural Resources (“MinAmb”) to its June 16, 2008 appeal of the Director General of the Administrative Office of Permits at MinAmb denying its request for the Permit for the Las Cristinas project. · On March 2, 2009, the CVG confirmed that the Company was in compliance with the MOC. This corroborates the Company’s position that is not in default of the MOC and there is no change in control under the terms of the MOC. · The Company plans to remain compliant with the MOC in order to protect the option of proceeding to international arbitration. Liquidity and Capital Resources · Cash and cash equivalents at June 30, 2009 were $13.4 million. · The Company forecasts that its existing cash is sufficient to fund its operations into the fourth quarter of 2009 (see “Liquidity and Capital Resources” section). Financial Results · Losses from continuing operations were $6.1 million ($(0.02) per share) and $10.9 million ($(0.04) per share) for the three month and six month periods ended June 30, 2009, respectively. · Losses from operations were $6.8 million ($(0.02) per share) and $12.0 million ($(0.04) per share) for the three month and six month periods ended June 30, 2009, respectively. Legal Matters · On May 4, 2009, the holders of the Company’s $100 million notes due December, 2011, agreed to have its derivative action dismissed with prejudice.The Noteholders’ Application to the court also included an oppression claim, which has been jointly held in abeyance until the end of July, 2009 to permit discussions, at which time the Noteholders and the Company can appear before the court to set a schedule for the continuation of the Application. · The Company and certain officers and/or directors have been named as defendants in a proposed class action lawsuit commenced in the United States. This action is in its preliminary stage, however, Crystallex believes that the complaint is without merit and will vigorously defend itself against this action. About Crystallex Crystallex International Corporation is a Canadian based gold mining company, whose principal asset is its interest in the Las Cristinas gold development project located in Bolivar State, Venezuela. Crystallex shares trade on the TSX (symbol: KRY) and NYSE Amex (symbol: KRY) Exchanges. For Further Information:
